AMENDMENT NO. 4 TO

THIRD AMENDED AND RESTATED LOAN AGREEMENT

             AGREEMENT, made as of the 23rd day of May, 2001, by and among:

             NATIONAL CONSUMER COOPERATIVE BANK, a corporation chartered by Act
of Congress of the United States which conducts business under the trade name
National Cooperative Bank (the “Borrower”);

             The Banks which have executed this Agreement (individually, a
“Bank” and, collectively, the “Banks”);

             FLEET NATIONAL BANK (successor to Fleet Bank, N.A.), as
Administrative Agent for the Banks (in such capacity, together with its
successors in such capacity, the “Agent”); and

             FLEET NATIONAL BANK, as Arranger, FIRST UNION NATIONAL BANK, as
Syndication Agent, BANK ONE, as Documentation Agent and SUNTRUST BANK, CREDIT
SUISSE FIRST BOSTON, BANK OF AMERICA, N.A. and WACHOVIA BANK, N.A., as
Co-Agents.

W I T N E S S E T H :

             WHEREAS:

             (A)       The Borrower, the Agent and the banks signatory thereto
(the “Banks”) entered into a certain Third Amended and Restated Loan Agreement
dated as of May 28, 1997, which was amended pursuant to (i) Amendment No. 1 to
Third Amended and Restated Loan Agreement dated as of May 27, 1998, (ii)
Amendment No. 2 to Third Amended and Restated Loan Agreement dated as of May 26,
1999, and (iii) Amendment No. 3 to Third Amended and Restated Loan Agreement
dated as of May 24, 2000 (as so amended, the “Original Loan Agreement”; the
Original Loan Agreement, as amended hereby, and as it may hereafter be further
amended, modified or supplemented, is hereinafter referred as the “Loan
Agreement”);

             (B)        The Borrower wishes to amend the Original Loan Agreement
to, among other things, (i) decrease the aggregate amount of the B Commitment
from $231,000,000 to $174,000,000 and, consequently, decrease the aggregate
Total Commitment from $385,000,000 to $328,000,000, and (ii) extend the B
Commitment Termination Date to May 22, 2002, and the Banks and the Agent are
willing to amend and supplement the Original Loan Agreement on the terms and
conditions hereinafter set forth;

             (C)        Certain of the Banks desire to terminate their B
Commitment and, consequently, decrease their respective Total Commitment to the
amount set forth opposite its name on its signature page hereto and the Borrower
desires to accept such decreased Total Commitment; and

             (D)        All capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Original Loan Agreement.

             NOW, THEREFORE, the parties hereto agree as follows:

             Article 1.   Change in Total Commitments.

             Section 1.1      Total Commitments.  From and after the date
hereof, for purposes of the Loan Agreement, the Total Commitment of each Bank
shall be the sum of it’s A Commitment and B Commitment as set forth opposite
each Bank’s name on the signature pages hereto as the same may be reduced
pursuant to the terms of the Loan Agreement, and, with respect to each Bank,
such amount shall supersede and be deemed to amend the amount of its respective
Total Commitment as set forth opposite its name on the signature pages to the
Original Loan Agreement.

             Section 1.2      Adjustment of Outstanding B Loans.  If any B Loans
are outstanding under the Original Loan Agreement on the date hereof, the Banks
shall on the date hereof, at the direction of the Agent, make appropriate
adjustments among themselves in order to insure that the amount (and type) of
the B Loans outstanding to the Borrower from each Bank under the Loan Agreement
(as of the date hereof) are proportionate to the amount of all of the B
Commitments, after giving effect to the decreased amount of the aggregate B
Commitments.  The Borrower agrees and consents to the terms of this Section 1.2.

             Article 2.         Amendments to Original Loan Agreement; Fourth
Substituted Notes.

             Section 2.1      The Original Loan Agreement is hereby amended as
follows:

                           (a)         The phrase “the amount set forth opposite
such Bank’s name on the signature pages hereto” appearing in the definition of
the terms “A Commitment” and “B Commitment” in Article 1 of the Original Loan
Agreement shall be deemed to refer to the amounts set forth opposite each Bank’s
name on the signature pages hereto.

                           (b)        The definition of “Additional Interest”
appearing in Article 1 is deleted in its entirety and the following is
substituted therefor:

                                        “‘Additional Interest’ - 0.125% per
annum.”

                           (c)         The chart appearing in the definition of
“Applicable Margin” in Article 1 is deleted in its entirety and the following
chart is substituted therefor;

 

                           “‘Applicable Margin’ - on any date, with respect to
LIBOR Loans, the applicable percentage set forth below based upon the Ratings in
effect on such date:

 

        Category 1 A Loans   B Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Aa2 or higher by Moody’s; .38%   .40% AA or higher by S&P               Category
2      

--------------------------------------------------------------------------------

      A3 by Moody’s; .475%   .50% A- or higher by S&P               Category 3  
   

--------------------------------------------------------------------------------

      Baa1 by Moody’s; .575%   .60% BBB+ by S&P               Category 4      

--------------------------------------------------------------------------------

      Baa2 by Moody’s; .675%   .70% BBB by S&P               Category 5      

--------------------------------------------------------------------------------

      Baa3 by Moody’s; .725%   .80% BBB- by S&P               Category 6      

--------------------------------------------------------------------------------

      Lower than Baa3 by Moody’s; .90%   .95”% Lower than BBB- by S&P       -or-
      No Rating by S&P or Moody’s      

 

                           (d)        The definition of “B Commitment
Termination Date” appearing in Article 1 is amended by deleting the date “May
23, 2001” and substituting therefor the date “May 22, 2002”.

                           (e)         Subsection 2.12(c) (re Additional
Interest) is deleted in its entirety and the following is substituted therefor:

                           “(c)  For any day when the aggregate outstanding
principal amount of  Loans shall be more than the greater of (x) forty (40%)
percent of the Total Commitment as then in effect, and (ii) $154,000,000 (the
“Utilization Level”), in addition to the interest otherwise due and payable
hereunder, the Borrower shall pay to the Agent for the account of each Bank,
Additional Interest on the aggregate amount of all outstanding Loans.  Such
interest shall commence to accrue on each date (and for so long as) the
aggregate principal amount of Loans is in excess of the Utilization Level and
shall be payable as set forth in subsection (d) below.”

                           (f)         Section 2.13 is deleted in its entirety
and the following is substituted therefor:

                           “(a)       The A Loans made by each Bank are
evidenced by a single promissory note of the Borrower (each, a “Third
Substituted A Note” and, collectively, the “Third Substituted A Notes”) in
substantially the form of Exhibit A-1 annexed to Amendment No. 3 to Third
Amended and Restated Loan Agreement dated as of May 24, 2000 by and among the
Borrower, the banks signatory thereto and the Agent (“Amendment No. 3”).  Each
Third Substituted A Note is dated the date of Amendment No. 3 and is payable to
the order of such Bank in a principal amount equal to such Bank’s A Commitment
as in effect on the date of Amendment No. 3.  All A Loans made by each Bank
hereunder and all payments and prepayments made on account of the principal
thereof, and all conversions of such A Loans shall be recorded by such Bank on
the schedule attached to the relevant Third Substituted A Note (provided that
any failure by such Bank to make any such endorsement shall not affect the
obligations of the Borrower hereunder or under such Third Substituted A Note in
respect of such A Loans).

                           (b)        The B Loans made by each Bank shall be
evidenced by a single promissory note of the Borrower (each, a “Fourth
Substituted B Note” and, collectively, the “Fourth Substituted B Notes”) in
substantially the form of Exhibit A-1 annexed to Amendment No. 4 to Third
Amended and Restated Loan Agreement dated as of May 23, 2001 by and among the
Borrower, the banks signatory thereto and the Agent (“Amendment No. 4”).  Each
Fourth Substituted B Note shall be dated the date of Amendment No. 4, shall be
payable to the order of such Bank in a principal amount equal to such Bank’s B
Commitment as in effect on the date of Amendment No. 4 and shall otherwise be
duly completed.  All B Loans made by each Bank hereunder and all payments and
prepayments made on account of the principal thereof, and all conversions of
such B Loans shall be recorded by such Bank on the schedule attached to the
relevant Fourth Substituted B Note (provided that any failure by such Bank to
make any such endorsement shall not affect the obligations of the Borrower
hereunder or under such Fourth Substituted B Note in respect of such B Loans).

                           (c)         The Swing Line Loans made by the Swing
Line Lender shall be evidenced by a single promissory note of the Borrower (the
“Fourth Substituted Swing Line Note”) substantially in the form of Exhibit A-2
annexed to Amendment No. 4.  The Fourth Substituted Swing Line Note shall be
dated the date of Amendment No. 4, shall be payable to the order of the Swing
Line Lender in a principal amount equal to the Swing Line Loan Commitment and
shall be otherwise duly completed.  All Swing Line Loans made by the Swing Line
Lender hereunder and all payments and prepayments on account of the principal
thereof shall be recorded by the Swing Line Lender on the schedule attached to
the Fourth Substituted Swing Line Note (provided, that any failure by the Swing
Line Lender to make such endorsement shall not affect the obligations of the
Borrower hereunder or under the Fourth Substituted Swing Line Note).”

                           (g)        Section 2.15 (Pro Rata Treatment) is
amended by deleting clause (i) thereof in its entirety and substituting therefor
the following:

                                        “(i)        each borrowing from the
Banks under Section 2.1 hereof (other than the Swing Line Loan) will be made
from the Banks and each payment of each fee shall be made for the account of the
Banks, pro rata according to their respective A Commitment and B Commitment, as
the case may be;”

                           (h)        Subsection 6.9(e) is deleted in its
entirety and the following is substituted therefor:

                                        “(e)       With respect to the Borrower,
Paid-in-Capital in NCB Financial Corporation in an amount not greater than
$40,000,000.”

                           (i)          Subsection 6.9(f) is deleted in its
entirety and the following is substituted therefor:

                                        “(f)       With respect to the Borrower
at all times, Investments in Subsidiaries (other than as set forth in subsection
6.9(e) above and excluding SPV’s and secured loans to NCB Capital) in an
aggregate amount with respect to all such Subsidiaries of not greater than
$20,000,000.”

             Section 2.2      In order to evidence the B Loans and the Swing
Line Loan, as amended hereby, the Borrower shall execute and deliver to each
Bank, as the case may be, simultaneously with the execution and delivery hereof,
promissory notes payable to the order of such Bank in substantially the form of
Exhibits A-1 and A-2 (in the case of the Swing Line Lender) annexed hereto
(hereinafter referred to individually as a “Fourth Substituted Note” and
collectively as the “Fourth Substituted Notes”).  Each of the Banks shall, upon
the execution and delivery by the Borrower of its applicable Fourth Substituted
Note(s) as herein provided, mark the Third Substituted B Note (and in the case
of the Swing Line Lender, the Third Substituted Swing Line Note) delivered to it
in connection with Amendment No. 3 “Replaced by Fourth Substituted Note” and
return them to the Borrower.

             Section 2.3      (a)         All references in the Original Loan
Agreement or any other Loan Document to the “Loan(s)”, the “B Note(s)”, the
“Swing Line Note”, the “Note(s)” and the “Loan Documents” shall be deemed to
refer respectively, to the Loan(s) as amended hereby, the Fourth Substituted B
Note(s), the Fourth Substituted Swing Line Note, the Fourth Substituted Note(s)
together with the Third Substituted A Notes and the Loan Documents as defined in
the Original Loan Agreement together with, and as amended by, this Amendment No.
4, the Fourth Substituted Notes and all agreements, documents and instruments
delivered pursuant thereto or in connection therewith.

                                        (b)        All references in the
Original Loan Agreement and the other Loan Documents to the “Loan Agreement”,
and also in the case of the Original Loan Agreement to “this Agreement”, shall
be deemed to refer to the Original Loan Agreement, as amended hereby.

             Section 2.4      The Original Loan Agreement and the other Loan
Documents shall each be deemed amended and supplemented hereby to the extent
necessary, if any, to give effect to the provisions of this Agreement.

             Article 3.         Representations and Warranties.

             The Borrower hereby confirms, reaffirms and restates to each of the
Banks and the Agent all of the representations and warranties set forth in
Article 3 of the Original Loan Agreement as if such representations and
warranties were made as of the date hereof, except for changes in the ordinary
course of business which, either singly or in the aggregate, are not materially
adverse to the business or financial condition of the Borrower and except that
Schedule 3.1 is amended to add the Subsidiaries set forth in the Addendum to
Schedule 3.1 annexed hereto.

             Article 4.         Conditions to Effectiveness of this Agreement.

                           This Amendment No. 4 to Third Amended and Restated
Loan Agreement shall become effective on the date of the fulfillment (to the
satisfaction of the Agent) of the following conditions precedent:

                           (a)         This Amendment No. 4 shall have been
executed and delivered to the Agent by a duly authorized representative of the
Borrower, the Agent and each Bank.

                           (b)        The Borrower shall have executed and
delivered to each Bank its Fourth Substituted B Note and with respect to the
Swing Line Lender, the Fourth Substituted Swing Line Note.

                           (c)         The Agent shall have received a
Compliance Certificate from the Borrower dated the date hereof and the matters
certified therein, including, without limitation, that after giving effect to
the terms and conditions of this Amendment No. 4, no Default or Event of Default
shall exist, shall be true.

                           (d)        Shea & Gardner, counsel to the Borrower,
shall have delivered its legal opinion to the Agent, in form and substance
satisfactory to the Agent and its counsel.

                           (e)         The Agent shall have received copies of
the following:

                                        (i)          Copies of all corporate
action taken by the Borrower to authorize the execution, delivery and
performance of this Amendment No. 4, the Fourth Substituted Notes and the
transactions contemplated hereby, certified by its secretary;

                                        (ii)         A certificate from the
secretary of the Borrower to the effect that the By-laws of the Borrower
delivered to the Agent pursuant to the Original Loan Agreement have not been
amended since the date of such delivery and that such document is in full force
and effect and is true and correct as of the date hereof; and

                                        (iii)        An incumbency certificate
(with specimen signatures) with respect to the Borrower.

                           (f)         All legal matters incident hereto shall
be satisfactory to the Agent and its counsel.

             Article 5.         Miscellaneous.

             Section 5.1      Article 10 of the Original Loan Agreement.  The
miscellaneous provisions under Article 10 of the Original Loan Agreement,
together with the definition of all terms used therein, and all other sections
of the Original Loan Agreement to which Article 10 refers are hereby
incorporated by reference as if the provisions thereof were set forth in full
herein, except that (i) the terms “Loan Agreement”, “Note(s)” and “Loan”, shall
be deemed to refer, respectively, to the Original Loan Agreement, as amended
hereby, the Fourth Substituted Note(s) together with the Third Substituted A
Notes and the Loans, as amended hereby; (ii) the term “this Agreement” shall be
deemed to refer to this Agreement; and (iii) the terms “hereunder” and “hereto”
shall be deemed to refer to this Agreement.

             Section 5.2      Continued Effectiveness.  Except as amended
hereby, the Original Loan Agreement and the other Loan Documents are hereby
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms.

             Section 5.3      Counterparts. This Agreement may be executed by
the parties hereto in one or more counterparts, each of which shall be an
original and all of which shall constitute one and the same agreement.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed on the date first above written.

  NATIONAL CONSUMER COOPERATIVE BANK,   D/B/A NATIONAL COOPERATIVE BANK        
  By:  

--------------------------------------------------------------------------------

  Title:

 

[SIGNATURES CONTINUED ON FOLLOWING PAGES]

 

A Commitment   FLEET NATIONAL BANK     as Administrative Agent and as a Bank
$19,000,000   and as Swing Line Lender           By:    

--------------------------------------------------------------------------------

    Name:  William J. Kelly     Title:    Assistant Vice President       B
Commitment   Lending Office for Prime Rate     Loans and LIBOR Loans and
$28,500,000   Address for Notices:           1185 Avenue of the Americas     New
York, New York 10036     Attn:   Mr. Thomas J. Levy     Vice President          
Telephone No.: 212–819–5751           Telecopier No.: 212–819–6166

 

 

A Commitment   FIRST UNION NATIONAL BANK, as     Syndication Agent and as a Bank
$16,000,000               By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   Lending Office for Prime Rate    
Loans and LIBOR Loans and $24,000,000   Address for Notices:           First
Union National Bank     Non-Profit Financial Services Group     1970 Chain
Bridge Road     McLean, Virginia 22102           Attn.:   Mr. Gilbert A. Ricotta
    Vice President           Telephone No.: 703-760-6877           Telecopier
No.: 703-760-6189

 

 

A Commitment   BANK ONE, NA,     as Documentation Agent and as a Bank
$16,000,000               By:    

--------------------------------------------------------------------------------

    Name:     Title: B Commitment           -$0-         Lending Office for
Prime Rate     Loans and LIBOR Loans and     Address for Notices:           Bank
One, NA     1 Bank One Plaza     Mail Code: IL1-0162     Chicago, Illinois 60670
    Attn.:   Mr. Steven D. Franklin     Director                 Telephone No.:
312-732-7949           Telecopier No.: 312-732-6222

 

 

A Commitment   SUNTRUST BANK,     as Co-Agent and as a Bank $16,000,000        
      By:    

--------------------------------------------------------------------------------

    Name:     Title: B Commitment           $24,000,000         Lending Office
for Prime Rate     Loans and LIBOR Loans and     Address for Notices:          
SunTrust Bank     201 Fourth Avenue North     Nashville, Tennessee 37219    
Attn.:   Mr. Richard B. Boring, Jr.     Vice President           Telephone No.: 
615-748-4314           Telecopier No.:  615-748-5161            

 

 

A Commitment   CREDIT SUISSE FIRST BOSTON,     as Co-Agent and as a Bank
$14,000,000               By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   By:    

--------------------------------------------------------------------------------

$21,000,000   Name:     Title:           Loans and LIBOR Loans and     Address
for Notices:           Credit Suisse First Boston     11 Madison Avenue/20th
Floor     New York, New York  10010-3629     Attn.:   Mr. Jay Chall          
Telephone No.: 212-325-9010           Telecopier No.: 212-325-8320

 

 

A Commitment   BANK OF AMERICA, N.A.,     as Co-Agent and as a Bank $14,000,000
              By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   Lending Office for Prime Rate    
Loans and LIBOR Loans and -$0-   Address for Notices:           Bank of America,
N.A.     901 Main Street/66th Floor     Dallas, Texas 75202     Attn.:   Ms.
Mary Pat Riggins     Vice President           Telephone No.: 214-209-0585      
    Telecopier No.: 214-209-0604

 

 

A Commitment   WACHOVIA BANK, N.A.,     as Co-Agent and as a Bank $14,000,000  
            By:    

--------------------------------------------------------------------------------

    Name:     Title:             B Commitment   Lending Office for Prime Rate  
  Loans and LIBOR Loans and $21,000,000   Address for Notices:          
Wachovia Bank, N.A.     191 Peachtree Street, N.E.     Atlanta, Georgia  30303  
  Attn.:   Mr. Mark A. Edwards     Senior Vice President           Telephone
No.: 404-332-5137           Telecopier No.: 404-332-5905

 

 

A Commitment   PNC BANK, NATIONAL ASSOCIATION       $12,000,000         By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   Lending Office for Prime Rate    
Loans and LIBOR Loans and $18,000,000   Address for Notices:           PNC Bank,
National Association     1600 Market Street/21st Floor     Philadelphia,
Pennsylvania 19103     Attn.:   Mr. Eric G. Erickson     Vice President        
  Telephone No.: 215-585-5961           Telecopier No.: 215-585-6987

 

 

A Commitment   COOPERATIEVE CENTRALE RAIFFEISEN-     BOERENLEENBANK  B.A.,
“Rabobank $10,000,000   International”, New York Branch           By:    

--------------------------------------------------------------------------------

    Name:     Title:           By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   Lending Office for Prime Rate    
Loans and LIBOR Loans and $15,000,000   Address for Notices:           Rabobank
Nederland New York Branch     245 Park Avenue/37th Floor     New York, New York
10167-0062     Attn:    Mr. Timothy O’Brien     Vice President          
Telephone No.: 212-916-7826           Telecopier No.: 212-808-2585          
With a copy to:           c/o Rabo Support Services     10 Exchange Place    
Jersey City, New Jersey 07302     Attention: Corporate Services

 

 

A Commitment   DG BANK DEUTSCHE     GENOSSENSCHAFTBANK A.G $8,000,000   CAYMAN
ISLANDS BRANCH           By:    

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   By:    

--------------------------------------------------------------------------------

-$0-   Name:     Title:           Lending Office for Prime Rate     Loans and
LIBOR Loans and     Address for Notices:           DG Bank Deutsche
Genossenschaftbank AG     Cayman Islands Branch     609 Fifth Avenue     New
York, New York 10017-1021     Attn:  Mr. Edward Thome     Assistant Vice
President           Telephone No.: 212-745-1464           Telecopier No.:
212-745-1422/1566

 

 

A Commitment   UNION BANK OF CALIFORNIA, N.A.       $8,000,000               By:
   

--------------------------------------------------------------------------------

    Name:     Title:       B Commitment   Lending Office for Prime Rate    
Loans and LIBOR Loans and $12,000,000   Address for Notices:           Union
Bank of California, N.A.     445 So. Figueroa Street/13th Floor     Los Angeles,
California 90071     Attn:    Mr. Timothy Prangley     Vice President          
Telephone No.: 213–236–6999           Telecopier No.: 213–236–5954

 

 

A Commitment   ALLFIRST BANK       $7,000,000               By:    

--------------------------------------------------------------------------------

    Name:     Title:             B Commitment   Lending Office for Prime Rate  
  Loans and LIBOR Loans and $10,500,000   Address for Notices:          
Allfirst Bank     Financial Institutions Division     P.O. Box 1596 (101-710)  
  25 South Charles Street/Suite 1505     Baltimore, Maryland 21201     Attn:   
Mr. Steven A. Schramm     Assistant Vice President           Telephone No.:
410-244-4045           Telecopier No.: 410-244-4234

 

EXHIBITS/ADDENDUM

A-1       Form of Fourth Substituted B Note
A-2       Form of Fourth Substituted Swing Line Note

Addendum to Schedule 3.1 (Subsidiaries)

EXHIBIT A-1 TO AMENDMENT NO. 4
TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
CERTAIN BANKS NAMED THEREIN
AND
FLEET NATIONAL BANK, AS AGENT FOR THE BANKS

FORM OF FOURTH SUBSTITUTED B NOTE

[B Commitment Amount] Due May 22, 2002

 

             FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A
NATIONAL COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order
of [_______________] (the “Bank”) by payment to the Agent for the account of the
Bank the principal sum of [amount of B Commitment] ($_________) Dollars (or such
lesser amount as shall equal the aggregate unpaid principal amount of the B
Loans made by the Bank under the Loan Agreement hereinafter defined, shown on
the schedule annexed hereto and any continuation thereof), in lawful money of
the United States of America and in immediately available funds on the date or
dates determined as provided in the Loan Agreement but in no event later than
May 22, 2002.

             The Borrower further promises to pay to the order of the Bank by
payment to the Agent for the account of the Bank interest on the unpaid
principal amount of each Loan from the date such Loan is made until paid in
full, payable at such rates and at such times as provided for in the Loan
Agreement.

             The Bank has been authorized by the Borrower to record on the
schedules annexed to this B Note (or on any continuation thereof) the amount,
type, due date and interest rate of each B Loan made by the Bank under the Loan
Agreement and the amount of each payment or prepayment of principal and the
amount of each payment of interest of each such B Loan received by the Bank, it
being understood, however, that failure to make any such notation shall not
affect the rights of the Bank or the obligations of the Borrower hereunder or
under the Loan Agreement in respect of such Loans. Such notations shall be
deemed correct, absent manifest error.

             This B Note is one of the Notes referred to in the Third Amended
and Restated Loan Agreement dated as of May 28, 1997, as amended by Amendment
No. 1 to Third Amended and Restated Loan Agreement dated as of May 27, 1998,
Amendment No. 2 to Third Amended and Restated Loan Agreement dated as of May 26,
1999, Amendment No. 3 to Third Amended and Restated Loan Agreement dated as of
May 24, 2000, and Amendment No. 4 to Third Amended and Restated Loan Agreement
dated as of May 23, 2001 (as so amended, the “Loan Agreement”) among the
Borrower, the Banks, and Fleet National Bank, as Agent for the Banks and
evidences the B Loans made by the Bank thereunder.  This Fourth Substituted B
Note supersedes and is given in substitution for the Third Substituted B Note
dated May 24, 2000 made by the Borrower to the order of the Bank in the original
principal amount of $__________ but does not constitute a novation,
extinguishment or termination of the obligations evidenced thereby.  Capitalized
terms used in this B Note have the respective meanings assigned to them in the
Loan Agreement.

             Upon the occurrence of an Event of Default under the Loan
Agreement, the principal hereof and accrued interest hereon shall become, or may
be declared to be, forthwith due and payable in the manner, upon the conditions
and with the effect provided in the Loan Agreement.

             The Borrower may at its option prepay all or any part of the
principal of this B Note before maturity upon and subject to the terms provided
in the Loan Agreement.

             The Borrower agrees to pay costs of collection and reasonable
attorneys’ fees in case default occurs in the payment of this B Note.

             Presentment for payment, notice of dishonor, protest and notice of
protest are hereby waived.

             This B Note has been executed and delivered this 23rd day of May,
2001 in New York, New York, and shall be construed in accordance with and
governed by the internal laws of the State of New York.

  NATIONAL CONSUMER COOPERATIVE BANK   D/B/A NATIONAL COOPERATIVE BANK       By:
 

--------------------------------------------------------------------------------

  Title:

 

SCHEDULE TO FOURTH SUBSTITUTED B NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF _____________________

             This Note evidences the Loans made under the within described
Agreement, in the principal amounts, of the types (Prime Rate Loans or LIBOR
Loans) and on the dates set forth below, subject to the payments or prepayments
set forth below:



Date Made Principal
Amount
of Loan
Due Date
of Loan
Interest Rate
on Loan
Amount of Payment
Balance Outstanding
Notation
Made By              

EXHIBIT A-2 TO AMENDMENT NO. 4
TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
CERTAIN BANKS NAMED THEREIN
AND
FLEET NATIONAL BANK, AS AGENT FOR THE BANKS

FORM OF FOURTH SUBSTITUTED SWING LINE NOTE

$20,000,000 Due May 22, 2002

 

             FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A
NATIONAL COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order
of FLEET NATIONAL BANK (the “Bank”) by payment to the Bank the principal sum of
TWENTY MILLION DOLLARS ($20,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Swing Line Loans made by the Bank under
the Loan Agreement hereinafter defined, shown on the schedule annexed hereto and
any continuation thereof), in lawful money of the United States of America and
in immediately available funds on the date or dates determined as provided in
the Loan Agreement but in no event later than May 22, 2002.

             The Borrower further promises to pay to the order of the Bank by
payment to the Bank interest on the unpaid principal amount of each Swing Line
Loan from the date such Swing Line Loan is made until paid in full, payable at
such rates and at such times as provided for in the Loan Agreement.

             The Bank has been authorized by the Borrower to record on the
schedules annexed to this Swing Line Note (or on any continuation thereof) the
amount, due date and interest rate of each Swing Line Loan made by the Bank
under the Loan Agreement and the amount of each payment of principal and the
amount of each payment of interest of each such Swing Line Loan received by the
Bank, it being understood, however, that failure to make any such notation shall
not affect the rights of the Bank or the obligations of the Borrower hereunder
or under the Loan Agreement in respect of such Swing Line Loans. Such notations
shall be deemed correct, absent manifest error.

             This Swing Line Note is the Swing Line Note referred to in the
Third Amended and Restated Loan Agreement dated as of May 28, 1997, as amended
by Amendment No. 1 to Third Amended and Restated Loan Agreement dated as of May
27, 1998, Amendment No. 2 to Third Amended and Restated Loan Agreement dated as
of May 26, 1999,  Amendment No. 3 to Third Amended and Restated Loan Agreement
dated as of May 24, 2000, and Amendment No. 4 to Third Amended and Restated Loan
Agreement dated as of May 23, 2001 (as so amended, the “Loan Agreement”) among
the Borrower, the Banks and Fleet National Bank, as Agent for the Banks and
evidences the Swing Line Loans made by the Bank thereunder. Capitalized terms
used in this Swing Line Note have the respective meanings assigned to them in
the Loan Agreement.

             Upon the occurrence of an Event of Default, under the Loan
Agreement, the principal hereof and accrued interest hereon shall become, or may
be declared to be, forthwith due and payable in the manner, upon the conditions
and with the effect provided in the Loan Agreement.

             The Borrower agrees to pay costs of collection and reasonable
attorneys’ fees in case default occurs in the payment of this Swing Line Note.

             Presentment for payment, notice of dishonor, protest and notice of
protest are hereby waived.

             This Swing Line Note has been executed and delivered this 23rd day
of May, 2001 in New York, New York, and shall be construed in accordance with
and governed by the laws of the State of New York.

  NATIONAL CONSUMER COOPERATIVE BANK   D/B/A NATIONAL COOPERATIVE BANK       By:
 

--------------------------------------------------------------------------------

  Title:

SCHEDULE TO FOURTH SUBSTITUTED SWING LINE NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF FLEET NATIONAL BANK

             This Swing Line Note evidences the Swing Line Loans made under the
within described Agreement, in the principal amounts, and on the dates set forth
below, subject to the payments set forth below:



Date Made Principal
 Amount
of Loan
Due Date
of Loan
Interest Rate
 on Loan
Amount of Payment
Balance Outstanding
Notation
 Made By              

ADDENDUM TO SCHEDULE 3.1
TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
CERTAIN BANKS NAMED THEREIN
AND
FLEET NATIONAL BANK, AS AGENT FOR THE BANKS

FORM OF FOURTH SUBSTITUTED SWING LINE NOTE

Name   Jurisdiction of Incorporation   Capitalization

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NCB Funding Corporation   Delaware   Authorized Common:
Outstanding Common: 1,000
1,000 NCB NetPlatform, Inc.   Delaware   Authorized Common:
Outstanding Common: 10,000
1,000 NCB Financial
 Advisors, Inc.
d/b/a EOS Financial Group   Delaware   Authorized Common:
Outstanding Common: 10,000
1,000 Capital Avenue, Inc.   Delaware   Authorized
 Preferred: 2,000,000                     Outstanding
 Preferred: -0-                     Authorized
 Common: 8,000,000                     Outstanding Common:           NCB:
610,000           Haskin Deeley: 390,000

 

 

 